DETAILED ACTION
Applicant’s amendment and remarks filed July 1, 2021 are acknowledged.  Claims 1-15 and 17-20 are under examination with respect to the elected species Dengue-2 #1710 strain (claims 12-13), PD1 (claim 14) and an antibody (claim 15).  Claim 16 is withdrawn from consideration being directed to non-elected subject matter.

Claims Summary
	Claim 1 and its various dependent embodiments are directed to a method for treatment or reduction of cancer in a subject in need thereof comprising administering the following:
A DENV-2 virus (e.g., strain #1710 (claims 12 and 13)).  The virus is present in an amount of about 102 to about 108 PFU/ml (claim 10).  The virus is in a volume of 0.01 to 0.1 mL (claim 11).  The virus is administered prior to the tumor antigen primed dendritic cells (described below).
An immune checkpoint modulatory agent (e.g., antibody that modulates expression or activity of PD-1 (Programmed Cell Death Protein 1, GenBank Accession Number NP_005009, SEQ ID NO: 1) (claims 14 and 15)).
Tumor antigen primed dendritic cells.  The cells target cancer cells (claim 4).  The cells are cultured on a hard surface (claim 5).  The cells are autologous (claim 2), obtained from the subject (claim 9), or allogeneic (claim 3).  The cells produce about 6.5 ng/mL to about 30 ng/mL of IL-12p70 (claim 6).  The cells are generated by obtaining a portion of a tumor from the subject, lysing the portion of the tumor to form a lysate, and contacting the dendritic cells with the lysate (claim 7).  In another 
The cancer is a carcinoma (claim 17), lung cancer (claim 18), or metastatic (claim 20).  The cancer is selected from the group consisting of small cell lung cancer, non-small cell lung cancer (NSCLC), mesothelioma, squamous cell carcinoma, adenocarcinoma and large cell carcinoma (claim 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, “Lyday”) in view of Lyday (U.S. Patent 6,524,587 B1, “the ‘587 Patent”), Janikashvili et al. (Immunotherapy, 2010, 2(1):18 pages, “Janikashvili”) and  Jing et al. (Journal for ImmunoTherapy of Cancer, January 20, 2015, 3(1), 15 pages, “Jing”), all of record in the IDS filed 5/18/2020.  
Previously this rejection did not rely on the ‘587 Patent.  In view of the amendment to the claims of July 1, 2021, the ‘587 Patent is relied upon to address the new limitation concerning the administration of DENV-2 prior to tumor antigen primed DCs.  Further, in view of the ‘587 Patent being relied upon in this rejection, claims 17-20 are now included as they were previously 
Lyday discloses a combination therapy for cancer (melanoma) that involves administration of autologous tumor lysate-pulsed DCs (claims 2, 4, 7-9) and Dengue virus (e.g., serotype 2, strain #1710 (claims 12 and 13)) as an adjuvant.  Lyday notes that while there is a low risk for DHF/DSS to occur, most cases can be treated with replacement fluids (see page 4, bridging paragraph between columns).  Lyday does not disclose an administration protocol for the two components of DCs and Dengue virus.  However, it would have been obvious to have administered the virus first with a reasonable expectation of success.  One would have been motivated to administer the virus first in order to induce a fever prior to administration of the DCs, as taught by the ‘587 Patent.  The ‘587 Patent discloses a method of reducing tumor burden in a patient by administering Dengue virus to induce a fever, followed by administration of tumor antigen-pulsed DCs (see col. 5, lines 40-45).
Lyday does not suggest the additional step of administering an immune checkpoint modulatory agent.  However, it would have been obvious to incorporate another therapy into Lyday’s method that addresses another aspect of cancer treatment, specifically, overcoming tolerance.
Janikashvili suggests that the combination of DC-based therapy with overcoming tumor-induced tolerance may enhance the efficacy of personalized DC-based therapy (see page 7).  Jing discloses blocking multiple immune checkpoint proteins, including PD-1 (antibodies to PD-1 (claims 14 and 15)), in combination with another therapy, whole body irradiation (see abstract).  Combining various therapies to treat cancer is known in the art, evidenced by the combination therapies suggested by Lyday, Janikashvili and Jing.  Therefore, it would have been obvious to (claim 1), such as PD-1, motivated by a multi-faceted approach to treating cancer, with a reasonable expectation of success given the known practice of combining multiple lines of therapy to address different aspect of cancer treatment.  
	Regarding claim 6, Lyday does not disclose that the DCs produce about 6.5 ng/mL to about 30 ng/mL of IL-12p70.  However, given that Lyday uses tumor antigen primed dendritic cells (as does the instant method), the outcome regarding the production of IL-12p70 is expected to be comparable, lacking any other details in the claim.
	Regarding claim 10, Lyday does not indicate the concentration of Dengue virus administered to subjects.  However, this is a result-effective variable since the method relies on the induction of a fever as a result of Dengue virus infection (see abstract).  One of ordinary skill in the art would have been motivated to determine and optimize the amount of virus necessary to induce a fever without inducing DHF/DSS with a reasonable expectation of success.
	Regarding claim 11, Lyday does not indicate the volume in which the Dengue virus is present, however, this is simply a matter of optimizing the carrier volume for the administration of the virus which is a result-effective variable (i.e., the amount of carrier depends on the method of administration).
Claims 17-20 are directed to embodiments wherein the cancer is of a particular type, not recited in the patented claims.  Lyday discloses a method of treating cancer by infecting a patient with a dengue virus (dengue-2, for example), wherein the cancer treated is adenocarcinoma, lung cancer, head and neck, and metastatic (see claims, col. 2, lines 2-7, and cols. 10-11) (claims 17-20).  It would have been obvious to have treated the types of cancers that Lyday discloses.  One would have been motivated to treat those types of cancers using the ‘304 patented claims since 
Applicant’s remarks filed July 1, 2021 have been carefully considered but fail to persuade.  Applicant argues that the Janikashvili and Jing references do not provide guidance for combination therapies, particularly a reasonable expectation of success.  Applicant points to Janikashvili at page 8, which mentions the combination of DC vaccination with chemotherapeutic drugs, and that further evaluation and standardization of combination therapies have yet to be done.  In response to Applicant’s argument, the rejection puts forth that it would have been obvious to have included an additional therapy in Lyday’s method, namely, blocking multiple immune check proteins, such as PD-1, motivated by a multi-faceted approach to treating cancer, with a reasonable expectation of success given the known practice of combining multiple lines of therapy to address different aspects of cancer treatment.  While evaluation and standardization would be required for certain levels of validation in various contexts (FDA), all that is required here is a reasonable expectation of success.  Combining various therapies to treat cancer is known in the art, evidenced by the combination therapies suggested by Lyday, Janikashvili and Jing, which speak to a reasonable expectation of success.  

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, “Lyday”) in view of Lyday (U.S. Patent 6,524,587 B1, “the ‘587 Patent”), Janikashvili et al. (Immunotherapy, 2010, 2(1):18 pages, “Janikashvili”) and  Jing et al. (Journal for ImmunoTherapy of Cancer, January 20, 2015, 3(1), 15 pages, “Jing”), as applied to claim 1 above, and further in view of Sondak et al. (Clin. Cancer Res., 2006, 12(7 Suppl):2337s-2341s) and Lyday et al. (Triad Immunologies, slides published May 1, 2011, cited in the IDS filed 7/1/2021, “Triad slides”), all of record in the IDS filed 5/18/2020, except Triad slides (of record 7/1/2021).  Previously, this rejection did not rely on the “Triad slides”.  It is added as additional evidence that speaks to a reasonable expectation of success regarding the use of allogeneic DCs.  Claim 3 is directed to an embodiment wherein the tumor antigen primed dendritic cells are allogeneic.
The teachings of Lyday, the ‘587 Patent, Janikashvili and Jing are outlined above.  Lyday does not disclose the use of allogeneic DCs, rather, autologous DCs.  However, it would have been obvious to have used an allogeneic preparation of DCs, motivated by the need for DCs in the instance where quantities of autologous DCs are not feasible.  As discussed in Sondak, in patients with advanced disease, it may be impossible to procure autologous DCs from a patient whose tumor has been surgically removed.  Sondak also notes a major limitation of allogeneic preparations of DCs with regard to tumor antigens (i.e., not as specific to the patient as an autologous preparation).  Essentially, Sondak’s conclusion is that allogeneic DC vaccine efficacy remains at large.  Despite the uncertainty of the effect of allogeneic DCs, in the context of a multi-faceted approach to cancer therapy (where the other therapeutic steps are more certain), in the instance where autologous DCs are not feasible, the use of allogeneic DCs would have been an obvious choice.  Additionally, as evidence of a reasonable expectation of success, the Triad slides disclose allogeneic DCs in a similar method as that of Lyday (induction of fever with Dengue virus followed by antigen-pulsed DCs) (see slides, particularly slide 11).  In combination with other therapies, one would have had a reasonable expectation of success to include allogeneic DCs in a regimen that addresses multiple aspects of cancer treatment.  
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, “Lyday”) in view of Lyday (U.S. Patent 6,524,587 B1, “the ‘587 Patent”), Janikashvili et al. (Immunotherapy, 2010, 2(1):18 pages, “Janikashvili”) and  Jing et al. (Journal for ImmunoTherapy of Cancer, January 20, 2015, 3(1), 15 pages, “Jing”), as applied to claim 1 above, and further in view of Lutz et al. (Journal of Immunological Methods, 1999, 223(1):77-92, “Lutz”), all of record in the IDS filed 5/18/2020.  Claim 5 is directed to an embodiment wherein the tumor antigen primed DCs are cultured on a hard surface. 
The teachings of Lyday, the ‘587 Patent, Janikashvili and Jing are outlined above.  Lyday does not disclose the process by which the autologous tumor lysate-pulsed DCs are cultured, however, it would have been obvious to have used any method known to culture DCs, such as that disclosed by Lutz.  According to the method described by Lutz, DCs are cultured on a hard surface (petri dishes) to large quantities (see Materials and Methods, section 2.2). One would have been motivated to use a method that produces large quantities of DCs, with a reasonable expectation of success, so that one would have adequate numbers of DCs for use in Lyday’s method.  
Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 14, 15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,675,304 B2 in view of U.S. Patent 6,524,587 B1 (“the ‘587 Patent”, of record in the IDS filed 5/18/2020).
Previously, this rejection did not rely on the ‘587 Patent, nor did it include claims 17-20.  The amendment to the claims filed 7/1/2021 introduces a limitation requiring administration of DENV-2 prior to administration of tumor antigen primed DCs.  The ‘587 Patent is now relied upon in this rejection, and now includes claims 17-20 which were previously rejected over the ‘587 Patent.

Claims 17-20 are directed to embodiments wherein the cancer is of a particular type, not recited in the patented claims.  The ‘587 Patent discloses a method of treating cancer by infecting a patient with a dengue virus (dengue-2, for example), wherein the cancer treated is adenocarcinoma, lung cancer, head and neck, and metastatic (see claims, col. 2, lines 2-7, and cols. 10-11).  It would have been obvious to have treated the types of cancers that Lyday discloses using the ‘304 patented claims since they employ the same Dengue-adjuvant treatment, with a reasonable expectation of success. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/STACY B CHEN/Primary Examiner, Art Unit 1648